department of the treasury internal_revenue_service washington d c ie y4y 03-0s- yfy5 -o oo contact person identification_number telephone number tik0b employer_identification_number legend dear sir or madam this is in response to a request for rulings regarding the federal_income_tax consequences of a grant proposed to be made by you to a foreign organization under the circumstances described below facts you are a nonprofit corporation recognized by the service as a tax-exempt_organization described in sec_501 of the internal_revenue_code and a private_foundation under sec_509 of the code you are not an operating_foundation described in sec_4942 your charitable purposes include promoting access to quality healthcare and education you propose to make a grant to an organization located in a the foreign organization is not part of the b government or an agency_or_instrumentality thereof the charitable purpose of the grant is to support the grantee in its efforts to improve the health of the statistics presented by grantee and this percentage is expected to increase to result that a's population has one of the highest expects to use the grant for the following activities in furtherance of this purpose a percent of the b population is rates in the world grantee in a who are suffering from according to official percent by the year witn the and ana proviaing groups defining the causes types and treatments for patients b patients utilizing to provide heip to help for resource provision of a patients volunteers to statt the line c production of a and d presentation to medica specialists of a particularly for people of video about the causes in the community you have represented that neuner you nor one or more disqualified persons with respect to you within the meaning of sec_4942 directly or indirectly control the foreign organization the foreign organization has not applied for nor received recognition from the service that it is an organization described in sec_501 or sec_509 propiems that manual for you represent that you have not made a reasonable_judgment or a good_faith determination that the foreign organization is described in sec_501 of the code or sec_509 or you have not ascertained whether or not the notice requirements of sec_508 or b would apply to the foreign organization you will not obtain records verifying that the foreign organization has distributed the full amount of your grant out of corpus by the end of the year following the year in which your grant is made you represent that you will exercise expenditure_responsibility with respect to the grant to the foreign organization you will require the foreign organization to maintain the grant funds in a separate fund dedicated to purposes described in sec_170 you will a conduct a pre-grant inquiry concerning grantee that is complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes b require the grantee to sign a written commitment c obtain full and complete reports from grantee showing how the funds are used by grantee grantee’s compliance with the terms of the grant and progress made by grantee toward achieving the purposes for which the grant was made and d make full and detailed annual reports to the irs with respect to the grant to grantee which will be submitted on or with your annual form_990-pf return of private_foundation or sec_4947 trust treated as a private_foundation you have engaged an independent accounting firm with experience in assisting private_foundations in implementing expenditure_responsibility procedures to assist you in complying with your expenditure_responsibility requirements with respect to the grant you request the following rulings that your grant to the foreign organization will be a qualifying_distribution under sec_4942 of the code that your grant to the foreign organization will not be a taxable_expenditure under sec_4945 of the code that these conclusions will hold true regardless of whether the notice requirements of sec_508 or b apply to the foreign organization that these conclusions will hold true regardless of whether a you have the capacity to make a reasonable_judgment or good_faith determination with respect to the foreign organization b you have embarked on the procedure to collect the necessary information to make such a reasonable_judgment or good_faith determination but did not reach a definitive conclusion or c another u s private_foundation has made a reasonable_judgment or good_faith determination with respect to the foreign organization applicable law sec_170 of the code describes a corporation trust or community chest fund or foundation organized and operated exclusively for among other purposes religious charitable scientific literary or educational_purposes sec_4942 of the code requires a private_foundation other than an operating_foundation described in sec_4942 to pay an excise_tax to the extent its qualifying distributions in a taxable_year fall below its distributable_amount as defined in sec_4942 for the taxable_year sec_4942 of the code generally defines a qualifying_distribution as any amount_paid to accomplish purposes described in sec_170 including charitable purposes except for a distribution made to an organization controlled by the foundation or a distribution made to another private_foundation which is not an operating_foundation sec_4942 of the code provides that a contribution from a private_foundation to another private_foundation which is not an operating_foundation will be treated as a qualifying_distribution if the recipient foundation makes a qualifying_distribution of the same amount which is treated as a distribution out of corpus by the ' end of the first taxable_year following the taxable_year in which the contribution is received and the recipient foundation maintains adequate_records in general a distribution will be treated as a distribution out of corpus only if the recipient foundation had made other qualifying distributions at least equal to its distributable_amount see sec_53_4942_a_-3 of the foundation and similar excise_tax regulations sec_4945 of the code requires a private_foundation to pay an excise_tax on any taxable_expenditure that it makes sec_4945 of the code provides that a grant to an organization other than ‘a sec_501 organization described in sec_509 or will be a taxable_expenditure unless the private_foundation making the grant exercises expenditure_responsibility with respect to the grant sec_4945 of the code provides that to exercise expenditure_responsibility a private_foundation must see that its grant is spent solely for the charitable or other exempt purposes for which it was made obtain full and complete reports from the grantee confirming how the grant was spent and provide full and detailed reports on such expenditures to the irs sec_4948 of the code provides that the requirements of sec_508 do not apply to foreign organizations receiving substantially_all of their support other than gross_investment_income from sources outside the united_states sec_508 of the code generally prohibits an organization from being treated as described in sec_501 unless it has filed notice with the secretary_of_the_treasury that it is applying for recognition of such status the secretary prescribes the method for filing the notice sec_1 c -1 d of the income_tax regulations defines the term charitable in its generally accepted legal sense such term includes relief of the poor and distressed sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that distributions for sec_170 purposes to a foreign organization that has not received a determination_letter confirming that it is an organization described in sec_509 or or sec_4942 of the code will be treated as a distribution made to an organization described in sec_509 or or j if the distributing foundation has made a good_faith determination as defined in the regulation that the donee organization is an organization described in sec_509 or or sec_4942 sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to a foreign organization that has not received a determination_letter confirming that it is an organization described in sec_509 or of the ’ code such a grant will be treated as a distribution made to an organization described in sec_509 or or j if the distributing foundation has made a good_faith determination as defined in the regulation that the grantee foundation is an organization is described in sec_509 or sec_53_4945-5 of the regulations provides that before making a grant to an organization with respect to which expenditure_responsibility must be exercised a private_foundation should conduct a limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes sec_53_4945-5 of the regulations provides that a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility must be exercised be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use the funds to carry on propaganda or to influence the outcome of any specific public election sec_53_4945-5 of the regulations specifically contemplates expenditure_responsibility for grants made to a foreign organization that is not described in sec_509 or of the code and provides that in meeting expenditure_responsibility for such a grant the written grant agreement will be deemed to satisfy the requirements of sec_53_4945-5 and sec_53_4945-5 of the regulations if it subjects the grantee to restrictions substantially equivalent to those imposed on domestic private_foundations under sec_4945 sec_53_4945-5 of the regulations provides that the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made sec_53_4945-5 of the regulations provides that to satisfy the report making requirements of this section a granting foundation must provide the required information on its annual information_return sec_53_4945-6 of the regulations provides that a private_foundation cannot make a grant to an organization not described in sec_501 of the code unless the grantee holds the grant in a separate fund dedicated to one or more exempt purposes described in sec_170 the regulation further provides that a foreign organization that does not have a determination_letter concluding that it is described in sec_501 will be treated as described in sec_501 if a foundation_manager makes a reasonable_judgment as defined in the regulation that the grantee is described in sec_501 sec_53_4948-1 of the regulations provides that sec_508 of the code does not apply to any foreign organization which since the date of its creation has received at least percent of its support from sources outside the united_states support for these purposes is as defined in sec_509 other than sec_509 and therefore does not include gross_investment_income sec_1_508-1 of the income_tax regulations provides that to satisfy the notice requirement of sec_508 of the code an organization must submit a properly completed and executed form_1023 exemption application to the district_director revproc_92_94 1992_2_cb_507 informs private_foundations that for purposes of the regulations under sec_4942 and sec_4945 of the code a private_foundation will be treated as having made a reasonable_judgment that a foreign organization is described in sec_501 and a good_faith determination that a foreign organization is described in sec_509 or or sec_4942 if it collects certain specified information from the foreign grantee in the form of a sworn affidavit that is current through the close of the grantee's latest complete accounting year section dollar_figure of revproc_92_94 specifically provides that private_foundations are permitted but not required to use the procedures described in making grants to foreign organizations analysis based on the above authorities a grant from a private_foundation to a foreign grantee will be treated as a qualifying_distribution for purposes of sec_4942 of the code and not as a taxable_expenditure for purposes of sec_4945 under each of the following three circumstances after making a good_faith determination that the foreign grantee is described in sec_501 and sec_509 of the code the private_foundation makes the grant without exercising expenditure_responsibility after making a good_faith determination that the foreign grantee is described in sec_501 of the code and would be classified as a private_foundation because it is not described in sec_509 the private_foundation exercises expenditure_responsibility with respect to the grant as prescribed by sec_4945 and the regulations thereunder and obtains records verifying that the grantee distributes the full amount of the grant out of corpus by the end of the year following the year in which the grant is made in accordance with sec_4942 the private_foundation treats the grantee as not being described in sec_501 c of the code and exercises expenditure_responsibility with respect to the grant as prescribed in sec_4945 and the regulations thereunder including the requirement that the grantee maintain the grant funds in a separate fund dedicated for sec_170 purposes in accordance with sec_53 c of the regulations thus a foreign grantee should be treated as an organization described in sec_501 or as a private_foundation under sec_509 only if the foreign grantee has received a ruling or determination_letter recognizing such status or the grantor private_foundation has made a good_faith determination of such status nothing in the statute or regulations requires a private_foundation to make such a reasonable_judgment or good_faith determination sec_4948 of the code provides that a foreign organization that has received more than percent of its support other than gross_investment_income from sources outside the united_states could claim sec_501 status without filing a form_1023 further a foreign organization formed on or before date could claim sec_501 status without filing a form_1023 other exceptions under sec_508 could also apply however there is no requirement that a u s private_foundation grantor determine whether a foreign organization is subject_to these exceptions private_foundation retains full discretion and may elect to treat a foreign grantee that has not received a determination_letter from the irs as not being described in sec_901 of the code even if it may be possible for the private_foundation to make a good_faith determination to the contrary a accordingly a private foundation's grant to a foreign grantee will be treated as a qualifying_distribution under sec_4942 of the code and not as a taxable_expenditure under sec_4945 if the private_foundation treats the grantee as not being described in sec_501 and hence not a private_foundation exercises expenditure_responsibility with respect to the grant and requires that the grantee maintain the grant funds in a separate fund dedicated to one or more purposes described in sec_170 these conclusions hold true regardless of the fact that the private_foundation may have the capacity to make a reasonable_judgment or good_faith determination with respect to the foreign organization or may have embarked on the procedure to collect the necessary information to make a reasonable_judgment or good_faith determination but did not reach a definitive conclusion these conclusions also hold true if another private_foundation has made a reasonable_judgment or good_faith determination with respect to the foreign organization in your case you have indicated that you are making a grant to a foreign organization exclusively for purposes described in sec_170 the foreign organization is not directly or indirectly controlled by you or any disqualified_person with respect to you within the meaning of sec_4942 the foreign organization has not applied for nor received recognition from the service that it is an organization described in sec_501 or sec_509 you will exercise expenditure_responsibility with respect to the grant to the foreign organization in accordance with the requirements of sec_4945 and the regulations thereunder you will require the foreign organization to maintain the grant funds in a separate fund dedicated to the purposes states purposes described in sec_170 in accordance with sec_53_4945-6 of the regulations conclusion accordingly based on the facts and discussion above we rule as follows that your grant to the foreign organization will be a qualifying_distribution under _ - sec_4942 of the code that your grant to the foreign organization will not be a taxable_expenditure under sec_4945 of the code that these conclusions will hold true regardless of whether the notice requirements of sec_508 or b apply to the foreign organization that these conclusions will hold true regardless of whether a you have the capacity to make a reasonable_judgment or good_faith determination with respect to the foreign organization b you have embarked on the procedure to collect the necessary information to make such a reasonable_judgment or good_faith determination but did not reach a definitive conclusion or c another u s private_foundation has made a reasonable_judgment or good_faith determination with respect to the foreign organization this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described _ this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future questions about your federal tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter we have sent a copy of this letter to your authorized representative as indicated in your power_of_attorney sincerely signed marvin friedlaadat marvin friedlander manager exempt_organizations technical group
